Exhibit 10.1
March 29, 2011
Mr. Gregg G. Seibert
Cablevision Systems Corporation
1111 Stewart Avenue
Bethpage, NY 11714
Dear Gregg:
This letter agreement (the “Agreement”), effective on the date hereof, will
confirm the terms of your continued employment by Cablevision Systems
Corporation (the “Company”).
1. Your title continues to be Executive Vice President and you will report to
James Dolan (or if James Dolan is no longer the Chief Executive Officer of the
Company, to the Chairman of the Board of Directors of the Company). You agree to
continue to devote your business time and attention to the business and affairs
of the Company and to perform your duties in a diligent, competent, professional
and skillful manner and in accordance with applicable law.
2. Your base salary will be $1,500,000 annually, paid bi-weekly, subject to
annual review and potential increase by the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”) in its discretion.
3. You will also continue to participate in our discretionary annual bonus
program with an annual target bonus opportunity equal to 150% of your annual
base salary. Bonus payments are based on actual salary dollars paid during the
year and depend on a number of factors including Company, unit and individual
performance. However, the decision of whether or not to pay a bonus, and the
amount of that bonus, if any, is made by the Compensation Committee in its sole
discretion. Bonuses are typically paid early in the subsequent calendar year.
Except as otherwise provided herein, in order to receive a bonus, you must be
employed by the Company at the time bonuses are being paid.
4. You will also continue to be eligible, subject to your continued employment
by the Company and actual grant by the Compensation Committee, to participate in
such equity and other long-term incentive programs that are made available in
the future to similarly situated executives at the Company. In calendar year
2011, for example, you will be entitled to receive one or more long-term cash
and/or equity awards with an aggregate target value of $5,000,000, all as
determined by the Compensation Committee in its discretion. Both types of awards
are expected to be subject to three year cliff vesting. Any such awards, in
addition to being subject to actual grant by the Compensation Committee, would
be pursuant to the applicable plan document and would be subject to any terms
and conditions established by the Compensation Committee in its sole discretion
that would be detailed in separate agreements you would receive after any award
is actually made.

 



--------------------------------------------------------------------------------



 



Mr. Gregg G. Seibert
Page 2
5. With respect to the shares of Class A Common Stock of the Company which you
purchased pursuant to that certain letter agreement dated as of January 12, 2009
(the “Original Agreement”) by and between you and the Company (the “Required
Shares”), you agree to continue to own the Required Shares (or such other number
that may result from any stock split, reverse stock split or similar action, as
determined by the Company) and not to hedge, incur any lien or margin on or
otherwise transfer, directly or indirectly, any of the Required Shares or any of
the economic risks or benefits of ownership of such shares, until the earlier of
(i) January 20, 2014 and (ii) the date you are no longer an employee of the
Company. You agree to provide the Company with verification of such continued
ownership of the Required Shares from time to time upon request. The Company’s
sole remedy, however, for any breach by you of the obligations of this paragraph
shall be the immediate automatic forfeiture of the stock options granted to you
by the Compensation Committee on January 20, 2009 to the extent outstanding and
not yet vested at the time of such breach (“Options Forfeiture”).
6. You will also continue to be eligible to participate in our standard benefits
program, subject to meeting the relevant eligibility requirements, payment of
the required premiums, and the terms of the plans themselves. We currently offer
medical, dental, vision, life, and accidental death and dismemberment insurance;
short- and long-term disability insurance; a savings and retirement program; and
ten paid holidays. You will also continue to be eligible for four (4) weeks of
vacation to be accrued and used in accordance with Company policy.
7. If your employment with the Company is terminated prior to December 31, 2016
(the “Scheduled Expiration Date”) (i) by the Company (other than for “Cause”);
or (ii) by you for “Good Reason” (other than if “Cause” then exists); then,
subject to your execution and delivery, within 60 days after the date of
termination of your employment, and non-revocation (within any applicable
revocation period) of the Separation Agreement (as defined below), the Company
will provide you with the following:

  (a)   Severance in an amount to be determined by the Company (the “Severance
Amount”), but in no event less than two (2) times the sum of your annual base
salary and your annual target bonus as in effect at the time your employment
terminates. Sixty percent (60%) of the Severance Amount will be payable to you
on the six-month anniversary of the date your employment so terminates (the
“Termination Date”) and the remaining forty percent (40%) of the Severance
Amount will be payable to you on the twelve-month anniversary of the Termination
Date;     (b)   Any unpaid annual bonus for the calendar year prior to the
calendar year which includes your Termination Date, which will be paid to you
when such bonuses are generally paid to similarly situated active employees and
will be calculated on the same basis as if you remained an active employee at
the time of determination and payment of such bonuses; and a pro rated bonus
based on the amount of your

 



--------------------------------------------------------------------------------



 



Mr. Gregg G. Seibert
Page 3

      base salary actually earned by you during the calendar year through the
Termination Date, provided that such bonus payment, if any, will be payable to
you if and when such bonuses are generally paid to similarly situated active
employees and will be based on your then current annual target bonus as well as
Company and your business unit performance as determined by the Company in its
sole discretion, but without adjustment for your individual performance;     (c)
  Each of your outstanding long-term cash awards granted under the plans of the
Company shall immediately vest in full and shall be payable to you at the same
time as such awards are paid to active employees of the Company and the payment
amount of such award shall be to the same extent that other similarly situated
active executives receive payment as determined by the Compensation Committee
(subject to satisfaction of any applicable performance criteria); provided,
however, that (i) in the event of a “Going Private Transaction”, as such term is
defined in your respective long-term cash performance award agreements, then any
more favorable provisions set forth in such agreements (including with respect
to timing of payment) with respect to treatment of outstanding awards in the
event of a Going Private Transaction shall be applicable in lieu of the
foregoing provisions; and (ii) for the avoidance of doubt, in the event of a
“Change of Control”, as such term is defined in your respective long-term cash
performance award agreements, your outstanding long-term awards shall be paid to
you at the same time as such awards are paid to active employees of the Company,
if such time is earlier than you otherwise would have been paid such awards
pursuant hereto.     (d)   Each of your outstanding restricted stock or
restricted stock unit awards granted to you under the plans of the Company shall
continue to vest in accordance with their original vesting schedule and payments
or deliveries with respect to your restricted stock and restricted stock units
shall be made on the original vesting date (or, in the case of restricted stock
units, on the original distribution date); provided, however, that (i) at the
time of your termination from employment, the Company shall withhold and settle
a portion of each of your outstanding restricted stock awards in an amount
sufficient to fund the minimum statutory tax withholding requirements
(including, federal, state and local income and employment taxes) resulting from
the recognition of income in respect of each such outstanding restricted stock
award, and make a payroll tax contribution in such amount on your behalf; and
(ii) if your termination of employment occurs on or after October 25th of a
particular year, then any such restricted stock units which would otherwise be
delivered after termination of your employment and before December 31st of the
calendar year during which such termination occurs will instead be delivered on
the 68th day following your date of termination; and

 



--------------------------------------------------------------------------------



 



Mr. Gregg G. Seibert
Page 4

  (e)   Each of your outstanding stock options and stock appreciation awards
under the plans of the Company shall continue to vest in accordance with their
original vesting schedule and you shall have the right to exercise each of those
options and stock appreciation awards for the remainder of the term of such
option or award.

If you die after a termination of your employment that is subject to this
Paragraph 7, your estate or beneficiaries will be provided with any remaining
benefits and rights under this Paragraph 7.
8. If after the Scheduled Expiration Date, your employment with the Company is
terminated by you for any reason on at least 12 months prior written notice by
you to the Company of your intention to so terminate, such termination to be
effective no earlier than the first day after the Scheduled Expiration Date, and
at the time of such termination Cause does not exist, then, subject to your
execution and delivery, within 60 days after the date of termination of your
employment, and non-revocation (within any applicable revocation period) of the
Separation Agreement, you will be provided with the benefits and rights set
forth in Paragraphs 7(b) through (e) above.
9. If you cease to be an employee of the Company prior to the Scheduled
Expiration Date as a result of your death or your physical or mental disability,
and at such time Cause does not exist then, subject (other than in the case of
death) to your execution and delivery, within 60 days after the date of
termination of your employment, and non-revocation (within any applicable
revocation period) of the Separation Agreement, you or your estate or
beneficiary shall be provided with the benefits and rights set forth in
Paragraphs 7(b), (d) and (e) above, and each of your outstanding long-term cash
awards granted under the plans of the Company shall immediately vest in full,
whether or not subject to performance criteria and shall be payable on the 90th
day after the termination of your employment; provided, that (A) if any such
award is subject to any performance criteria, then (i) if the measurement period
for such performance criteria has not yet been fully completed, then the payment
amount shall be at the target amount for such award and (ii) if the measurement
period for such performance criteria has already been fully completed, then the
payment of such award shall be at the same time and to the extent that other
similarly situated executives receive payment as determined by the Compensation
Committee (subject to satisfaction of the applicable performance criteria); and
(B) to the extent that (i) any such awards constitute “non-qualified deferred
compensation” subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and any regulations and guidelines promulgated thereunder
(collectively, “Section 409A”); (ii) such physical or mental disability does not
constitute a “disability” under Section 409A; and (iii) accelerated payout is
not permitted by Section 409A, such awards shall be payable to you at the same
time as such awards are paid to other active employees of the Company.
Notwithstanding the foregoing, if provided for in the applicable stock option,
restricted stock or restricted stock unit award agreement, your stock options,
restricted stock and restricted stock unit awards will vest in full (and shares
subject to restricted stock units will be distributed) at the time of your
death.

 



--------------------------------------------------------------------------------



 



Mr. Gregg G. Seibert
Page 5
10. For purposes hereof, “Separation Agreement” shall mean the Company’s
standard severance agreement (modified to reflect the terms of this Agreement)
which will include, without limitation, the provisions set forth in Annex A
hereto regarding non-compete (limited to one year), non-disparagement,
non-solicitation, confidentiality and further cooperation obligations and
restrictions on you (with Company reimbursement of your associated expenses in
connection with any required post-employment cooperation) as well as a general
release by you of the Company and its affiliates (and their respective directors
and officers).
11. Except as otherwise set forth in Paragraphs 7, 8 and 9 hereof, in connection
with any termination of your employment, your then outstanding equity and cash
incentive awards shall be treated in accordance with their terms and, other than
as provided in this Agreement, you shall not be eligible for severance benefits
under any other plan, program or policy of the Company.
12. For purposes of this Agreement, “Cause” means your (i) commission of an act
of fraud, embezzlement, misappropriation, willful misconduct, gross negligence
or breach of fiduciary duty against the Company or an affiliate thereof, or
(ii) commission of any act or omission that results in a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any crime involving moral turpitude or any felony.
For purposes of this Agreement, “Good Reason” means that (1) without your
written consent, (A) your base salary or annual target bonus (as each may be
increased from time to time in the Company’s sole discretion) is reduced,
(B) your title (as in effect from time to time) is diminished, (C) you report
directly to someone other than James Dolan (or if James Dolan is no longer the
Chief Executive Officer of the Company, to someone other than the Chairman of
the Board of Directors of the Company), (D) the Company requires that your
principal office be located outside of Nassau County or the Borough of
Manhattan, (E) the Company materially breaches its obligations to you under this
Agreement; or (F) your responsibilities as in effect immediately after the date
hereof, taken together with any additional material responsibilities which are
hereafter assigned to you and which are intended to continue at least through
the Scheduled Expiration Date, are thereafter materially diminished, (2) you
have given the Company written notice, referring specifically to this Agreement
and definition, that you do not consent to such action, (3) the Company has not
corrected such action within 15 days of receiving such notice, and (4) you
voluntarily terminate your employment with the Company within 90 days following
the happening of the action described in subsection (1) above.
13. This Agreement does not constitute a guarantee of employment for any
definite period. Your employment is at will and may be terminated by you or the
Company at any time, with or without notice or reason.
14. The Company may withhold from any payment due to you any taxes required to
be withheld under any law, rule or regulation. If any payment otherwise due to
you hereunder would result in the imposition of the excise tax imposed by
Section 4999 of the Internal Revenue Code, the

 



--------------------------------------------------------------------------------



 



Mr. Gregg G. Seibert
Page 6
Company will instead pay you either (i) such amount or (ii) the maximum amount
that could be paid to you without the imposition of the excise tax, depending on
whichever amount results in your receiving the greater amount of after-tax
proceeds. In the event that the payments and benefits payable to you would be
reduced as provided in the previous sentence, then such reduction will be
determined in a manner which has the least economic cost to you and, to the
extent the economic cost is equivalent, such payments or benefits will be
reduced in the inverse order of when the payments or benefits would have been
made to you (i.e. later payments will be reduced first) until the reduction
specified is achieved.
15. It is intended that this Agreement will comply with Section 409A of the Code
and Section 409A to the extent the Agreement is subject thereto, and the
Agreement shall be interpreted on a basis consistent with such intent. If and to
the extent that any payment or benefit under this Agreement, or any plan, award
or arrangement of the Company or its affiliates, constitutes “non-qualified
deferred compensation” subject to Section 409A and is payable to you by reason
of your termination of employment, then (a) such payment or benefit shall be
made or provided to you only upon a “separation from service” as defined for
purposes of Section 409A under applicable regulations and (b) if you are a
“specified employee” (within the meaning of Section 409A as determined by the
Company), such payment or benefit shall not be made or provided before the date
that is six months after the date of your separation from service (or your
earlier death). Any amount not paid or benefit not provided in respect of the
six month period specified in the preceding sentence will be paid to you,
together with interest on such delayed amount at a rate equal to the average of
the one-year LIBOR fixed rate equivalent for the ten business days prior to the
date of your employment termination, in a lump sum or provided to you as soon as
practicable after the expiration of such six month period. Any such payment or
benefit shall be treated as a separate payment for purposes of Section 409A to
the extent Section 409A applies to such payments.
16. To the extent you are entitled to any expense reimbursement from the Company
that is subject to Section 409A, (i) the amount of any such expenses eligible
for reimbursement in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.
17. The Company will not take any action, or omit to take any action, that would
expose any payment or benefit to you to the additional tax of Section 409A,
unless (i) the Company is obligated to take the action under an agreement, plan
or arrangement to which you are a party, (ii) you request the action, (iii) the
Company advises you in writing that the action may result in the imposition of
the additional tax and (iv) you subsequently request the action in a writing
that acknowledges you will be responsible for any effect of the action under
Section 409A. The

 



--------------------------------------------------------------------------------



 



Mr. Gregg G. Seibert
Page 7
Company will hold you harmless for any action it may take or omission in
violation of this Paragraph 17, including any attorney’s fees you may incur in
enforcing your rights.
18. It is our intention that the benefits and rights to which you could become
entitled in connection with termination of employment comply with Section 409A.
If you or the Company believes, at any time, that any of such benefit or right
does not comply, it will promptly advise the other and will negotiate reasonably
and in good faith to amend the terms of such arrangement such that it complies
(with the most limited possible economic effect on you and on the Company).
19. This Agreement is personal to you and without the prior written consent of
the Company shall not be assignable by you. This Agreement shall inure to the
benefit of and be enforceable by your legal representatives. This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.
20. To the extent permitted by law, you and the Company waive any and all rights
to a jury trial with respect to any matter relating to this Agreement (including
the covenants set forth in Annex A hereof). This Agreement will be governed by
and construed in accordance with the law of the State of New York applicable to
contracts made and to be performed entirely within that State.
21. Both the Company and you hereby irrevocably submit to the jurisdiction of
the courts of the State of New York and the federal courts of the United States
of America in each case located in the City of New York, Borough of Manhattan,
solely in respect of the interpretation and enforcement of the provisions of
this Agreement, and each party hereby waives, and agrees not to assert, as a
defense that either party, as appropriate, is not subject thereto or that the
venue thereof may not be appropriate. You and the Company each agree that
mailing of process or other papers in connection with any such action or
proceeding in any manner as may be permitted by law shall be valid and
sufficient service thereof.
22. This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. It is the parties’ intention that this Agreement
not be construed more strictly with regard to you or the Company.
23. You agree to keep this Agreement and its terms strictly confidential (unless
it is made public by the Company); provided that (1) you are authorized to make
any disclosure required of you by any federal, state or local laws or judicial
proceedings, after providing the Company with prior written notice and an
opportunity to respond to such disclosure (unless such notice is prohibited by
law) and (2) you are authorized to disclose this Agreement and its terms to your
legal,

 



--------------------------------------------------------------------------------



 



Mr. Gregg G. Seibert
Page 8
financial and tax advisors so long as such advisors agree to maintain the
confidentiality of this Agreement.
24. This Agreement reflects the entire understanding and agreement of you and
the Company with respect to the subject matter hereof and supersedes all prior
understandings or agreements relating thereto, including the Original Agreement
which shall automatically terminate and be of no further force and effect upon
the execution hereof: provided, however, that you shall continue to be entitled
to any compensation, payments or other benefits to which you became entitled
prior to the date hereof pursuant to the Original Agreement which have not been
paid or delivered to you as of the date hereof (without duplication of any
compensation, payment or other benefit payable to you pursuant to this
Agreement).
25. This Agreement will automatically terminate, and be of no further force or
effect, on December 31, 2016; provided, however, that the provisions of
Paragraphs 7 through 11, 14 through 26 and Annex A shall survive the termination
of the Agreement and remain binding on you and the Company in accordance with
their terms.
26. The Company shall promptly pay or reimburse you for reasonable legal fees
incurred by you in connection with the negotiation and drafting of this
Agreement, up to a maximum amount of $25,000.

 



--------------------------------------------------------------------------------



 



Mr. Gregg G. Seibert
Page 9

            Sincerely,

CABLEVISION SYSTEMS CORPORATION
      /s/ James L. Dolan     By: James L. Dolan      Title: Chief Executive
Officer     

Accepted and Agreed:

              /s/ Gregg G. Seibert   Gregg G. Seibert         

 



--------------------------------------------------------------------------------



 



         

Mr. Gregg G. Seibert
Page 10
ANNEX A
ADDITIONAL COVENANTS
(This Annex constitutes part of the Agreement)
You agree to comply with the following covenants in addition to those set forth
in the Agreement.
1. CONFIDENTIALITY
You agree to retain in strict confidence and not divulge, disseminate, copy or
disclose to any third party any Confidential Information, other than for
legitimate business purposes of the Company and its subsidiaries. As used
herein, “Confidential Information” means any non-public information that is
material or of a confidential, proprietary, commercially sensitive or personal
nature of, or regarding, the Company or any of its subsidiaries or any current
or former director, officer or member of senior management of any of the
foregoing (collectively “Covered Parties”). The term Confidential Information
includes information in written, digital, oral or any other format and includes,
but is not limited to (i) information designated or treated as confidential;
(ii) budgets, plans, forecasts or other financial or accounting data;
(iii) subscriber, customer, fan, vendor or shareholder lists or data;
(iv) technical or strategic information regarding the Covered Parties’, cable,
data, telephone, programming, advertising, film production, motion picture
exhibition, newspaper, multichannel video data and distribution services or
other businesses; (v) advertising, business, sales or marketing tactics and
strategies; (vi) policies, practices, procedures or techniques; (vii) trade
secrets or other intellectual property; (viii) information, theories or
strategies relating to litigation, arbitration, mediation, investigations or
matters relating to governmental authorities; (ix) terms of agreements with
third parties and third party trade secrets; (x) information regarding
employees, agents, consultants, advisors or representatives, including their
compensation or other human resources policies and procedures; and (xi) any
other information the disclosure of which may have an adverse effect on the
Covered Parties’ business reputation, operations or competitive position,
reputation or standing in the community.
If disclosed, Confidential Information or Other Information could have an
adverse effect on the Company’s standing in the community, its business
reputation, operations or competitive position or the standing, reputation,
operations or competitive position of any of its affiliates (other than MSG and
its subsidiaries) subsidiaries, officers, directors, employees, teams, players,
coaches, consultants or agents or any of the Covered Parties.
Notwithstanding the foregoing, the obligations of this section, other than with
respect to subscriber information, shall not apply to Confidential Information
which is:
a) already in the public domain;

 



--------------------------------------------------------------------------------



 



Mr. Gregg G. Seibert
Page 11
b) disclosed to you by a third party with the right to disclose it in good
faith; or
c) specifically exempted in writing by the Company from the applicability of
this Agreement.
Notwithstanding anything elsewhere in this Agreement, you are authorized to make
any disclosure required of you by any federal, state and local laws or judicial,
arbitral or governmental agency proceedings, after providing the Company with
prior written notice and an opportunity to respond prior to such disclosure. In
addition, this Agreement in no way restricts or prevents you from providing
truthful testimony concerning the Company to judicial, administrative,
regulatory or other governmental authorities.
2. NON-COMPETE
You acknowledge that due to your executive position in the Company and your
knowledge of the Company’s confidential and proprietary information, your
employment or affiliation with certain entities would be detrimental to the
Company. You agree that, without the prior written consent of the Company, you
will not represent, become employed by, consult to, advise in any manner or have
any material interest in any business directly or indirectly in any Competitive
Entity (as defined below). A “Competitive Entity” shall mean (1) any person or
entity that competes with any of the Company’s or its affiliates cable
television, telephone, on-line data, on-line content, or newspaper businesses or
that competes with any of the Company’s or its affiliates’ programming
businesses, nationally or regionally or that competes with any other business of
the Company or its affiliates that produced greater than 10% of the Company’s
revenues in the calendar year immediately preceding the year in which the
determination is made; or (2) any trade or professional association representing
any of the companies covered by this paragraph, other than the National Cable
Television Association and any state cable television association. For purposes
of this paragraph 2, an affiliate of the Company shall mean an entity that
directly or indirectly controls, is controlled by, or under common control with,
the Company. An entity shall be deemed to compete with the on-line content
business of the Company, or any of its affiliates only if the entity directly
competes against the on-line content business of the Company, or its affiliate;
provided, however, that an entity’s business shall not be deemed to directly
compete merely by the fact that the business sells ads on-line, unless the
business specifically targets such ads to the same customers or potential
customers as being targeted by the on-line content business of the Company, its
subsidiary or affiliate. Ownership of not more than 1% of the outstanding stock
of any publicly traded company shall not be a violation of this paragraph. This
agreement not to compete will expire upon the one year anniversary of the date
of your termination of employment with the Company.

 



--------------------------------------------------------------------------------



 



Mr. Gregg G. Seibert
Page 12
3. ADDITIONAL UNDERSTANDINGS
You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about or
act in any manner which is intended to or does damage to the good will of, or
the business or personal reputations of the Company or any of its incumbent or
former officers, directors, agents, consultants, employees, successors and
assigns or any of the Covered Parties.
Unless the Company determines in good faith that you have committed any
malfeasance during your employment by the Company, the Company agrees that its
corporate officers and directors, employees in its public relations department
or third party public relations representatives retained by the Company will not
disparage you or make negative statements in the press or other media which are
damaging to your business or personal reputation. In the event that the Company
so disparages you or makes such negative statements, then notwithstanding the
“Additional Understandings” provision to the contrary, you may make a
proportional response thereto.
In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics and other technical, business, financial, advertising,
sales, marketing, customer or product development plans, forecasts, strategies,
information and materials (in any medium whatsoever) developed or prepared by
you or with your cooperation during the course of your employment by the Company
(the “Materials”). The Company will have the sole and exclusive authority to use
the Materials in any manner that it deems appropriate, in perpetuity, without
additional payment to you.
4. FURTHER COOPERATION
Following the date of termination of your employment with the Company (the
“Expiration Date”), you will no longer provide any regular services to the
Company or represent yourself as a Company agent. If, however, the Company so
requests, you agree to cooperate fully with the Company in connection with any
matter with which you were involved prior to the Expiration Date, or in any
litigation or administrative proceedings or appeals (including any preparation
therefore) where the Company believes that your personal knowledge, attendance
and participation could be beneficial to the Company. This cooperation includes,
without limitation, participation on behalf of the Company in any litigation or
administrative proceeding brought by any former or existing Company employees,
teams, players, coaches, guests, representatives, agents or vendors. The Company
will pay you for your services rendered under this provision at the rate of
$6,800 per day for each day or part thereof, within 30 days of approved invoice
therefor.
The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and

 



--------------------------------------------------------------------------------



 



Mr. Gregg G. Seibert
Page 13
personal commitments. The Company will reimburse you for any reasonable
out-of-pocket expenses you reasonably incur in connection with the cooperation
you provide hereunder as soon as practicable after you present appropriate
documentation evidencing such expenses. You agree to provide the Company with an
estimate of such expense before you incur the same.
5. NON-HIRE OR SOLICIT
You agree not to hire, seek to hire, or cause any person or entity to hire or
seek to hire (without the prior written consent of the Company), directly or
indirectly (whether for your own interest or any other person or entity’s
interest) any then current employee of the Company, or any of its subsidiaries
or affiliates (other than MSG and its subsidiaries), until the first anniversary
of the date of your termination of employment with the Company. This restriction
does not apply to any employee who was discharged by the Company. In addition,
this restriction will not prevent you from providing references.
6. ACKNOWLEDGMENTS
You acknowledge that the restrictions contained in this Annex A, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach the provisions of this
Annex A, and therefore agree that the Company shall be entitled to injunctive
relief, to prevent any breach or threatened breach of any of those provisions
and to specific performance of the terms of each of such provisions in addition
to any other legal or equitable remedy it may have. You further agree that you
will not, in any equity proceeding relating to the enforcement of the provisions
of this Annex A, raise the defense that the Company has an adequate remedy at
law. Nothing in this Annex A shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex A or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision, it is the
intention of the parties that the duration or scope of such provision, as the
case may be, shall be reduced so that such provision becomes enforceable and, in
its reduced form, such provision shall then be enforceable and shall be
enforced.
7. SURVIVAL
The provisions of this Annex A shall survive any termination of your employment
by the Company or the expiration of the Agreement.

 